Title: To James Madison from Joseph Jones, 22 July 1794
From: Jones, Joseph
To: Madison, James


Dr: Sr
Fredg 22d. July 1794
I expected to have been with you before now but have been unwell a few days past wch. has delayed me. Anty. goes up with a few things to Monroes wch. I suppose will be wanting there while I am up. He brings all the Coffee that came here in the Matt package—package and Coffee weighed 38 lb whe. it was the whole that should have come I am uninformd. I have sent you a pine apple cheese which I hope will prove good those in general that have been used here were approved of as good. I shall go through Culpeper and if nothing unforeseen prevents will set off Tomorow. You have several packages at Andersin’s or Blairs. Yr. friend & Servt
Jos: Jones
